Exhibit 10.2

 

April 22, 2005

 

Mr. James L. Sanderlin

Senior Vice President - Law

Dominion Resources Services, Inc.

 

Re: Supplemental Retirement Agreement

 

Dear Jim:

 

Because of your valuable knowledge and experience, Dominion Resources, Inc. (the
“Company”) wishes to enter into this Supplemental Retirement Agreement
(“Agreement”) with you to ensure that your employment with the Company will
continue until you reach age 65. Subject to the terms and conditions set forth
below, the Company therefore agrees that, if you remain in the Company’s employ
and serve as an officer until you reach age 65, upon your retirement you will be
treated as a Life Participant under the terms of the Company’s New Executive
Supplemental Retirement Plan (“New ESRP”). If you do not fulfill these
conditions, you will remain as a Regular Participant under the New ESRP.

 

The New ESRP benefit payable under this Agreement will be computed in accordance
with the terms of Section 3.1(b) of the New ESRP. This benefit will then be paid
as a Lump Sum Equivalent under the terms of the New ESRP as you did not elect to
receive your benefit in the form of Installment Payments.

 

Any benefits payable under this Agreement will be paid under the New ESRP from
the Dominion Resources, Inc. Executive Security Trust and/or the general assets
of the Company as and when due. No promises under this Agreement will be secured
by any specific assets of the Company, nor will any assets of the Company be
designated as attributable or allocated to the satisfaction of any such
promises. Except as provided in this letter, the New ESRP benefit will be
subject to the terms of the New ESRP in effect at the time of payment.

 

If you agree with the terms and conditions set forth above, please indicate your
acceptance by signing and returning one copy of this letter to me. Please retain
the other copy for your records.

 

This agreement becomes effective as of April 22, 2005.

 

Sincerely yours,

/s/ Thos. E. Capps

--------------------------------------------------------------------------------

Thos. E. Capps

Chairman of the Board and Chief

Executive Officer

 

Accepted:  

/s/ James L. Sanderlin

--------------------------------------------------------------------------------

    James L. Sanderlin Date:   4/22/05